Dickinson, J.1
Harmon leased land, of which he was the owner, to Slosson, for the term of three years, “with the right,” as expressed in the lease, “to the said second party to a renewal of this lease at the same yearly rental, and subject to the same conditions as herein, for the further term of two years, unless the party of the first part wishes the piece of land for building purposes.” During the term of the lease, the lessee assigned his interest to the plaintiff. The lessor ■conveyed the land to the defendant Mackey, who, desiring to use the land' for building purposes, declined to renew the lease. The case ■only calls for a determination of the legal rights and obligations of the parties respecting a renewal of the lease.
Although the covenant for a renewal of the lease was made in terms merely in favor of the lessee, it is well settled that such a covenant runs with the land to one who, by assignment, comes to stand in the place of the covenantee. And, since the covenant runs with the land, it is obligatory, not only upon the covenantor, but upon his grantee. The legal effect of the covenant is hence clearly the same as if it read, “with the right to the said second party or his assigns to a renewal of this lease from the party of the first part or his assigns, * * * unless the party of the first part wishes the piece of land for building purposes.” Neither by the assignment to the plaintiff, nor by the grant to the defendant Mackey, was the covenant for renewal discharged of the condition which was a part of it.
The only question in the case is as to the construction to be placed *77upon the terms of the condition. We seek to arrive at the intention of the contracting parties from a consideration of the terms in which their agreement is expressed. They are to be deemed to have understood that this covenant would be binding upon, and its performance might be enforced against, not only the then owner of the land, the lessor, but as well his heirs or grantees. In the light of this fact, we cannot reasonably construe the contract either as expressing the intention that the right to a renewal of the lease, in the event of a sale of the property by tlip^essor, or in the event of his death, should be still dejiendent upon his election to use the land, nor that, by such death or alienation, the substantial terms of the covenant should be so changed as to be no longer subject to any condition, and that the-succeeding owner of the property should have no option, but must grant a renewal of the lease, although he might wish to build upon the land. We construe the clause as a condition inseparable from the covenant of which it is an integral part, and that it has the effect to reserve to the grantee of the reversion the same right of election-that his grantor, the plaintiff’s lessor, had.
Judgment affirmed.

 Mitchell, J., did not hear the argument or take part in the decision of this case.